DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In para. 0037, line 3, “post 105” should read --post 106--.
In para. 0038, lines 7-8, “indicated by the shading in FIG. 2” should be deleted, since no shading is shown in Fig. 2.
In para. 0041, line 4, it appears that “all rods 110” should read --ball rods 110--.
In para. 0045, line 5, “extension 142” should read --extension 152--.
In para. 0061, line 10, “second practice ball 112-1” should read --second practice ball 111-2--.
In para. 0067, line 2, it appears that “practice rod 110A” should read --ball rod 110A-- (consistent with para. 0067, lines 7-10, and the terminology used elsewhere in the disclosure and claims).
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character ‘136A’ designating support arms (para. 0067, lines 6 and 9). It appears that reference character ‘136’ in Figs. 14 and 15 should read --136A--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 17 and 19 are objected to because it appears that “an aligned configured” in claim 17, line 3, and claim 19, line 3, is a typographical error that should read --an aligned configuration--.
Claims 21 and 23 are objected to because they include reference characters which are not enclosed within parentheses (“L-1” in claim 21, line 2, and “D” in claim 23, line 2).
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 18-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the meaning of the slash in the phrase “thermoplastic/thermosetting” is unclear. It appears that “thermoplastic/thermosetting” should read --thermoplastic or thermosetting--.
Regarding claim 18, the limitation “a second brake component positioned the second portion of the post” in line 5 renders the claim indefinite, because it appears that a preposition has been omitted after the word “positioned”, such that it is unclear how the second brake component is positioned with respect to the second portion of the post. Claim 19 is rejected in view of its dependency from claim 18.
Claim 20 recites the limitations “the ball rods” in line 10 and “the practice ball” in line 11. There is insufficient antecedent basis for these limitations in the claim. This rejection could be overcome by replacing “the ball rods” with --the ball rod-- and by replacing “the practice ball” with --a practice ball--. Claims 21-23 are rejected in view of their dependency from claim 20. In addition, claim 21 recites the limitation “the spacing” in line 2. There is insufficient 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10, 14, 20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 12, 15, and 16 of U.S. Patent No. 10,792,550 (the reference claims). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to claim 1, reference claims 1 and 16 each recite a practice device comprising a base, a support tube, a post, an axle, at least two practice balls, at least two ball rods, and a brake positioned below the axles to slow the ball rods by contact with the brake as claimed. Reference claims 4 and 16 each recite a coupler as claimed. Reference claims 12 and 16 each recite the post comprising first and second spaced-apart arms as claimed. The examiner notes that claim 1 does not specify which component contacts the brake to slow the ball rods or otherwise distinguish the location of the brake from that recited in the reference claims, and therefore encompasses the embodiments recited in the reference claims in which the ball rods are slowed by contact of the practice ball with the brake. 
claim 2, the reference claims are silent as to the formation of the first and second portions of the post and do not recite the first and second portions of the post being integrally formed as a single component. However, it would have been obvious to one of ordinary skill in the art to integrally form the first and second portions of the post, since the courts have found that the use of an integral one-piece construction would be merely a matter of obvious engineering design choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). With respect to claim 3, the term “injection molded” is a product-by-process limitation. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. As noted above for claim 2, integral, one-piece construction would have been an obvious matter of engineering design choice, and the method of such construction does not patentably distinguish the claimed apparatus from the reference claims.
Regarding claims 10 and 14, reference claim 15 recites a sleeve that at least partially encompasses a tether of the ball rod. The sleeve of reference claim 15 reads on a protective element covering at least a portion of the ball rod as recited in claim 10, the protective element being a protective sleeve as recited in claim 14.
Regarding claim 20, reference claims 1 and 16 each recite a practice device comprising a base, a support tube, a post, and axle, and a ball rod coupled to the axle and to a practice ball. The term “catch rod” in claim 20 reads on the second ball rod of reference claims 1 and 16 (there being no structural distinction inherent to the terms “ball rod” and “catch rod”), and the broad term “brake capture element” encompasses the second practice ball that is understood to perform a brake capture function as recited in reference claims 1 and 16 (see reference claim 
Regarding claim 22, reference claim 7 further recites the brake comprising a first brake and a second brake (i.e., a pair of brake elements). Although the reference claims do not specify the location of the brake elements on the post arms, it would have been obvious to one of ordinary skill in the art, as a matter of straightforward engineering design choice, to locate the brakes at any location below the axle (as recited in the reference claims), including on the post arms, that would provide the contact between the balls and the brakes during rotation, as recited in the reference claims.
Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 16 of U.S. Patent No. 10,792,550 (the reference claims), in view of Lay (US Patent No. 4,830,371, hereinafter Lay).
Regarding claims 4 and 5, the reference claims are silent with respect to the material of the post. However, Lay teaches (Fig. 1; col. 5, lines 7-13) that it is known to form the post (27) of a ball-hitting practice device from a thermoplastic or thermosetting material (col. 5, lines 9-10, “plastic or hard rubber”) (claim 4), specifically synthetic rubber (col. 5, line 10, “hard rubber”) (claim 5), this material being sufficiently flexible so that if a hitter mistakenly hits the post, the hit will be absorbed without destroying the post (col. 5, lines 7-13). Therefore, it would have been obvious to one of ordinary skill in the art to select a thermoplastic or thermosetting material, specifically a hard rubber, as taught by Lay, for the post of the .
Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 16 of U.S. Patent No. 10,792,550 (the reference claims), in view of Way (US Patent No. 4,624,461, hereinafter Way).
Regarding claim 6, the reference claims do not recite each ball rod and its associated practice ball being integrally formed as a single component. However, in the art of ball hitting practice devices that include practice balls mounted on ball rods for rotation about an axle, Way teaches (Fig. 2) that it is known to integrally form the practice ball (simulated golf ball members 16, 18; col. 2, lines 45-53) with its associated ball rod (stem members 20) as a single component, in order to provide rigidity against the force and stress/strain caused by hitting the ball (col. 2, lines 50-53). Therefore, it would have been obvious to one of ordinary skill in the art to integrally form each ball rod of the reference claims with its associated practice ball as a single component, as taught by Way, in order to provide rigidity against the force and stress/strain caused by hitting the balls (Way, co. 2, lines 50-53). With respect to claim 7, the term “injection molded” is a product-by-process limitation. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Way teaches integral formation as a molded component (Abstract, lines 1-2), and the method of molding does not patentably distinguish the claimed apparatus.
Regarding claim 8, the reference claims do not recite the coupler, ball rods, and practice balls being integrally formed as a single component. However, in the art of ball hitting practice devices that include practice balls mounted on ball rods for rotation about an axle, Way teaches claim 9, the term “injection molded” is a product-by-process limitation. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Way teaches integral formation as a molded component (Abstract, lines 1-2), and the method of molding does not patentably distinguish the claimed apparatus.
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 16 of U.S. Patent No. 10,792,550 (the reference claims), in view of Chiu (US Patent No. 8,029,389, hereinafter Chiu).
Regarding claim 11, the reference claims do not recite at least one protective ball disposed along the ball rod between the coupler and the practice ball. However, in the art of ball-hitting trainers, Chiu teaches (Figs. 1-2) disposing at least one protective ball (spherical shock absorbers 3, Figs. 1-2; col. 2, lines 21-24) along a rod (shaft 2) between a coupler (part 25, Fig. 2) and practice ball (5), in order to reduce the impact caused by a bat hitting the trainer to protect the bat and the trainer from damage (col. 3, lines 13-17). Therefore, it would have been obvious to one of ordinary skill in the art to dispose at least one protective ball as taught by 
Regarding claim 12, Chiu further teaches (Fig. 2) the at least one protective ball (3) is different in size from the practice ball (5, as shown in Fig. 2). 
Regarding claim 13, although Chiu does not explicitly state that the protective ball is different in material from the practice ball, it would have been obvious to one of ordinary skill in the art, when adding a protective ball as taught by Chiu to the apparatus of the reference claims, to select different materials according to the different purposes of the balls (for example, a material for the practice ball suitable for hitting practice, and a material for the protective ball suitable for the intended shock absorbing purpose).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 16 of U.S. Patent No. 10,792,550 (the reference claims), in view of Ramcharan (US Patent Pub. 2011/0319200, hereinafter Ramcharan).
Regarding claim 15, the reference claims are silent with respect to the material of the sleeve. However, in the art of devices for practicing hitting a ball, Ramcharan teaches (Fig. 4b; para. 0055) that an elastomeric material (para. 0055, line 1, “rubber”) is known to be suitable for a protective sleeve (31) of a ball rod. Therefore, it would have been obvious to one of ordinary skill in the art to select an elastomeric material such as rubber as taught by Ramcharan for the protective sleeve of the reference claims, since Ramcharan teaches that rubber has suitable flexibility and tensile strength for this purpose (Ramcharan, para. 0055).
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18, 19, 21, and 23 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /July 14, 2021/